DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the Applicants’ filing on 12/16/2021.  Claims 1-18 and 20-21 were previously pending of which claims 1, 6, 8-10, 14 and 21 have been amended.  Claims 1-18 and 20-21 are still pending and examined below.

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

Claims 1, 2, 5-6, 9, 10, 13-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakum et al. (US 2003/0112154, hereinafter “Yoakum”) in view of Ward, II (US 2010/0030708, hereinafter “Ward”)  in further view of Sonnabend et al. (US 8,063,797) and in further view of Sadeghi (US 2017/0323227).
With respect to claim 1, Yoakum discloses a parking transaction processing computing system (server 22, Fig. 3), comprising: 
a non-transitory memory (86, Fig. 3); 
one or more processors (84, Fig. 3) coupled to the non-transitory memory and configured to execute instructions (88, Fig. 3) to perform operations comprising: 
monitoring sensor data and location data associated with a first user device of a plurality of user devices, the first user device being associated with a first vehicle of a plurality of vehicles (¶ 17, “cellular telephones 20A”, i.e. multiple user devices and consequently multiple vehicles and  ¶¶ 20-21, location of a mobile terminal 20 using GPS signals obtained by GPS sensor),
presenting a user interface of a software application running on the first user device associated with the first vehicle (¶ 39, application server 22 will then provide the parking information identifying the available parking spaces to the mobile terminal 20 using the appropriate delivery medium, e.g. browser. See Fig. 5B, step 212 and Fig. 1, browser interface 16C); 
identifying a current location of the first vehicle using at least a hardware GPS device of the first user device (¶¶ 29 and 35, the application server 22 will determine the location of the mobile terminal 20 using the location server 26 (step 206) and “GPS receiver 76 may be used to supply information sufficient to determine the relative location of the mobile terminal 20”); 
initiating, via the software application running on the first user device associated with the first vehicle, a search request for one or more parking locations that are within a predefined proximity to the current location of the first user device (¶¶ 22 and 39, “identify parking facility databases or servers 30 near the mobile terminal 20 in an area of interest based on the location information. For example, the spatial database server 28 can provide one or more uniform resource locators (URLs) for parking facilities based on the location information, which may include coordinates, proximities”); 
responsive to the search request, obtaining search results including at least one parking location within the predefined proximity to the first vehicle (Fig. 5B, step 212). 
Yoakum does not disclose presenting a user-selectable message comprising a prompt for the user to initiate a parking transaction associated with the at least one parking location through the first user device associated with the first vehicle; responsive to obtaining the one or more user inputs, completing, through the first user device associated with the first vehicle, the parking transaction associated with the at least one parking location; and presenting, on the user interface of the software application running on the first user device associated with the first vehicle, a confirmation that the parking transaction associated with the at least one parking location has been completed.  Nevertheless, Yoakum does disclose enabling the user to pay for the parking via his/her mobile device (¶ 23, “account information may be associated with a credit or debit card and account” and Fig. 5B, step 222) thus clearly suggesting the system potential to include payment option to further facilitate the parking process.  Moreover, Ward, in the same field of invention, teaches a graphical user interface (GUI) that identifies a plurality of parking claim 3, i.e. graphical icons and ¶ 43, “indicator associated with each parking meter”) on the map displayed on the user interface of the software application running on the hardware touchscreen computing device located inside the vehicle (¶ 43, “display might include a map of the streets, garages, or other locations at which the parking meters 20 are present. A user of the municipality computer 70 might be able to zoom in on the streets in the map and view an indicator associated with each parking meter 20”); presenting a user-selectable message, the user-selectable message comprising a prompt for the user to initiate a payment transaction associated with the at least one parking location (Fig. 2c, “enter time to be purchased”) through the first user device associated with the first vehicle; responsive to obtaining the one or more user inputs, completing, through the first user device associated with the first vehicle, the parking transaction associated with the at least one parking location; and presenting, on the user interface of the software application running on the first user device associated with the first vehicle, a confirmation that the parking transaction associated with the at least one parking location has been completed (Fig. 2d & ¶ 29, “confirmation of the purchase of parking time for the selected parking space is displayed”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ward into the invention of Yoakum in order to further facilitate parking transactions by relying on mobile communication device thus avoiding inefficiencies associated with prepay devices and lack of sufficient cash at hand thereby improving user experience as well as saving time (e.g. Ward’s ¶¶ 4-6).
Moreover, Yoakum does not disclose wherein the vehicle is connected to one or more hardware sensors and based on the sensor data, location data, and historical data associated with the first user device, generating search parameters associated with parking the first vehicle at a Sonnabend et al., in the same field of invention, teaches these limitations (Column 14, Lines 37-43 & Column 21, Lines 48-55, vehicle connection to hardware sensors by USB or Bluetooth. abstract, “the system can notify members about available parking spots through a GPS application that is integrated with phones,” Column 3, Lines 29-32, i.e. location data”; the paragraph bridging Columns 14 and 15, “system can analyze historical data to plot trends for particular days of the week and times of day …” and Column 11, Lines 44-52).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sonnabend et al. into the invention of Yoakum in order to further draw on historical data in conjunction with location of the user to dynamically proved the most suitable parking spot for a given time by taking a plurality of search parameters such as time or price range into account (see, for example, Sonnabend et al.’s Column 3, Lines 37-45).
Lastly, Yoakum does not specifically disclose that the search request is initiated automatically based at least in part on the current location of the first vehicle and based on the search parameters for one or more parking locations that are within a predefined proximity to the current location of the first user device, single user input as well as the newly added limitations of monitoring traffic data and search parameters based thereon and wherein the proximity to the current location is predefined based on the traffic data and a number of available parking locations within a geographic area. 
Sadeghi (e.g. ¶ 101, i.e. once in the parking spot search mode, the parking spots in the vicinity are found automatically. It is further noted that as in the claimed application where the software is previously installed and then automatic search is enabled (see, for example, paragraph [0046] of the specification), the prior art reference also operates automatically subsequent to software installation and ¶¶ 99 and 119 and Figs. 5 & 6A-6L, i.e. single-click parking) as well as the newly added limitations of monitoring traffic data and search parameters based thereon and wherein the proximity to the current location is predefined based on the traffic data and a number of available parking locations within a geographic area (¶ 71, “viewing traffic and spot availability information” and ¶ 108, “Alternatively, as long as the user is on the ‘map screen,’ the parking spots update their status in real-time and no input from the user is needed,” that is, the proximity can, in addition to a pre-set radius, be predefined on the map screen that shows both traffic information as well as available parking spots-which inherently indicate number of available parking locations).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sadeghi into the invention of Yoakum in order to provide a fully automated parking search with minimum user interaction thus saving time as well as reducing distraction of the user and also reducing traffic congestion due to slow down for search.  This would further result in real-time information to motorists searching for a parking spot, reducing fuel that is wasted circling the streets in search of a parking spot. In another instance, the backend server allows for reserving of parking spaces within a confined geographic area so as to maximize usage and profit for municipalities. In a see, for example, Sadeghi’s ¶ 38).  Moreover, with respect to the newly amended features, the additional inclusion of traffic data and parking spot availability on the “map screen” would enable the user to better assess the options and pick the parking spots most suited as desired and not be limited to only a pre-set radius thus further increasing the flexibility and versatility of the system.
With respect to claim 2, Yoakum further discloses wherein the search parameters associated with parking the first vehicle include at least one of: a temporal duration of a parking period, a type of parking location, a payment method, and a parking location identifier (¶ 32, “controlled access parking 92, area parking 94 and metered parking 96” to be chosen at step 214 in Fig. 5B). 
With respect to claim 5, Yoakum further discloses wherein the operations further comprise: enabling the first user device associated with the first vehicle to remotely conduct one or more additional parking transactions for the vehicle (¶ 33, “user interface 105 may be used by an attendant to enter information or by people parking to deposit coins or tokens as well as accommodate communications with compatible mobile terminals 20”).
With respect to claim 6, Yoakum does not expressly disclose wherein the user-selectable message includes a map on the user interface of the software application running on the first user device associated with the first vehicle.  However, Sadeghi teaches this limitation (e.g. ¶ 121 and Fig. 6D).  It would have been obvious for one of ordinary skill in the art before the effective  Sadeghi into the invention of Yoakum in order to more intuitively show the user the selections on a map.
With respect to claims 9, 10 and 13, all the limitations have been analyzed in view of claims 1, 2 and 5, respectively, and it has been determined that claims 9, 10 and 13 do not teach or define any new limitations beyond those previously recited in claims 1, 2 and 5; therefore, claims 9, 10 and 13 are also rejected over the same rationale as the previous claims. 
With respect to claim 14, all the limitations have been analyzed in view of claim 6, and it has been determined that claim 14 does not teach or define any new limitations beyond those previously recited in claim 6; therefore, claim 14 is also rejected over the same rationale as claim 6.
With respect to claim 17, Yoakum does not specifically disclose wherein the first user device is a smartphone located inside the first vehicle.  Yoakum does disclose, though, using a PDA, admittedly a kind of smart device (Fig. 1, 20B), in order to interact with parking system.  Moreover, Ward teaches using smartphones (Fig. 5, item 30).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Ward into the invention of Yoakum in order to conveniently utilize user’s smartphone for parking applications. 
With respect to claim 20, Yoakum does not specifically disclose wherein the hardware GPS device is connected with the first vehicle through a wired connection or a BLUETOOTH connection.  Nevertheless, Sonnabend et al. teaches this limitation (Column 14, Lines 37-43 & Column 21, Lines 48-55).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sonnabend et al. into the invention of Yoakum in order to more seamlessly enable communication between the user device and vehicle without the user extra effort thus improving user experience.
Claims 3-4, 7, 11-12, 15, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakum in view of Ward in view of Sonnabend et al. in view of Sadeghi and in further view of Sellschopp (US 2015/0123818).
With respect to claim 3, Yoakum does not expressly disclose wherein the first user device is a hardware touchscreen computing device located with proximity to a dashboard of the first vehicle.  However, Sellschopp, in the same field of invention, clearly teaches this limitation (touchscreen display 100 in Fig. 1 and ¶ 53).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sellschopp into the invention of Yoakum in order to further facilitate the driver’s interaction by placing the screen nearby the driver thus improving the user experience.
With respect to claim 4, Yoakum does not expressly disclose wherein the first user device is an on-board vehicle device installed on a dashboard of the first vehicle.  However, Sellschopp, in the same field of invention, clearly teaches this limitation (touchscreen display 100 in Fig. 1 and ¶ 53).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sellschopp into the invention of Yoakum in order to further facilitate the driver’s interaction by placing the screen nearby the driver thus improving the user experience.
With respect to claim 7, Yoakum does not expressly disclose wherein the operations further comprise: presenting, on the map displayed on the user interface of the software application running on the first user associated with the first vehicle, a portion of an address identifying the at least one parking location.  However, Sellschopp, in the same field of invention, clearly teaches this limitation (Fig. 2A, Liberty St.).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have Sellschopp into the invention of Yoakum in order to provide a more intuitive GUI for the user so as to further facilitate locating the parking.
With respect to claims 11-12, all the limitations have been analyzed in view of claims 3-4, respectively, and it has been determined that claims 11-12 do not teach or define any new limitations beyond those previously recited in claims 3-4; therefore, claims 11-12 are also rejected over the same rationale as the previous claims. 
With respect to claim 15, all the limitations have been analyzed in view of claim 7, and it has been determined that claim 15 does not teach or define any new limitations beyond those previously recited in claim 7; therefore, claim 15 is also rejected over the same rationale as claim 7. 
With respect to claim 18, Yoakum does not expressly disclose wherein the first user device is a smartphone attached directly or indirectly to a dashboard of the first vehicle.  However, Sellschopp, in the same field of invention, clearly teaches this limitation (¶ 49, “the vehicle’s infotainment head unit (HU) may contain or be coupled to the system, and the HU or the system may also be coupled to a driver's smartphone”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Sellschopp into the invention of Yoakum in order to further facilitate the driver’s interaction with the parking app by conveniently enabling the smartphone content to be displayed on the vehicle’s infotainment screen thus not only facilitating user interaction with a larger GUI but also take advantage of the cellphone provider connectivity in case the vehicle is lacking it.
With respect to claim 21, all the limitations have been analyzed in view of claims 1 and 3, and it has been determined that claim 21 does not teach or define any new limitations beyond those previously recited in claims 1 and 3; therefore, claim 21 is also rejected over the same rationale as claims 1 and 3.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakum in view of Ward in view of Sadeghi in view of Sonnabend et al. and in further view of Vishnuvajhala (US 2014/0350855).
With respect to claim 8, Yoakum does not expressly disclose wherein the operations further comprise: presenting, on the user interface of the software application running on the first user device associated with the first vehicle, a total payment amount for the parking transaction associated with the at least one parking location.  However, Vishnuvajhala, in the same field of invention, clearly teaches this limitation (Fig. 12 and ¶ 33, mobile display 106).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Vishnuvajhala into the invention of Yoakum in order to readily show the user the total payment for a given time thus making the decision more intuitive and therefore improving the user experience.  
With respect to claim 16, all the limitations have been analyzed in view of claim 8, and it has been determined that claim 16 does not teach or define any new limitations beyond those previously recited in claim 8; therefore, claim 16 is also rejected over the same rationale as claim 8.

Response to Arguments
The amendments and respective arguments filed on 1/16/2021 in regards to the obviousness rejections have been fully considered, but are moot in view of the updated rejections in view of the same references.  Moreover, it is noted that further amendments to the independent claims may be made to more narrowly define the dependency of the claimed “proximity” feature as a radius dependent upon number of available parking spots and traffic load (i.e. expansion of the search radius if there are less than certain number of parking spots available and/or expansion of the search radius if heavy traffic exists as supported by the specification). Such 

Conclusion
Applicants’ arguments with respect to the rejections of the independent claims have been fully considered and addressed in view of the updated rejections set forth above.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVID MEHDIZADEH whose telephone number is (571)272-7691.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669